Citation Nr: 0335655	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-00 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to June 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cheyenne, 
Wyoming, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for hepatitis C.


REMAND

In a November 1971 report of Medical Board Proceedings, it 
was noted that the veteran had "(0700) Hepatitis, 
infectious, Australian antigen negative - treated, 
improved," that the hepatitis existed prior to service, that 
the approximate date of origin was not determined, that the 
cause was not incident to service, and that it was not 
aggravated by active duty.  A November 1971 service medical 
record noted that the veteran was admitted and rapidly 
improved clinically and by laboratory examination, that he 
was entirely asymptomatic, and that laboratory tests of liver 
function revealed resolution of the hepatitis.  In a November 
2000 VA examination report, it was noted that the veteran was 
positive for hepatitis C antibodies.  In May 2001, there was 
a notation of "HEP B S AB and AG negative."

Accordingly, this case is hereby REMANDED for the following 
actions:

Request that an examiner review the 
claims file.  Based upon the evidence of 
record, the examiner should answer the 
following questions:
1.  What type of hepatitis did the 
veteran have in service?  
2.  Did that form of hepatitis 
clearly and unmistakably pre-exist 
service? 
3.  If it preexisted service did it 
increase in severity during service?
4.  If the in-service diagnosis was 
not hepatitis C, is there any 
relationship between the current 
diagnosis of hepatitis C and the in-
service finding of hepatitis?
5.  Are there any residuals of the 
inservice manifestations?

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




